OROVER SELLERS
W-         1



  Hontwable limier   L. #Ions
  County Attamey
  Wheeler County
  Wheeler,  Texas

  Dear Sir8                     opinion   i?o. 0-6054
                                Ret Vader the frcts,submitted
                                    and under Artlales 3111
                                    and 3112, ver130~~nBnnota-
                                    ted Civil Statutes, doe8
                                    the Chairman of the Whuteler
                                    County Democrat10 Executive
                                    Committee have tha right to
                                    certify the name of the ap-
                                    plioant em a oandldate for
                                    the oftLee of State Repre-
                                    sentative in and fer said
                                    aounty?
            Thin will acknewledge reoelpt et your letter, dated
  May 20th, whlei~reada, In part, a6 tellers:
            tt
             . . .
            "Hr. Grump a6 ChaIrman of the County Exeeu-
       tlve Demooratic cemmltteehas reaeived an appll-
       aatien from one Hr. R. L. Templeton for a plaoe
       on the ballot tobe Peed by and for Wheeler Coun-
       ty In the oorlng iirst Demeeratla primary. Mr.
       Templeton la a oandldate for the offloe of Repre-
       sentative.
            "Hr. Grump advises that there Is no district
       exeautive aommittee and the filinga in such paoes
       are made with the four county ahalrmen respeatlve-
       1Y. In.the aase at hand no form of auknowledgment
       or verificationappears on the application. Matur-
       ally, Mr. Grump is anxious to have you pas8 upon
       this matter at your earliest eonvenlence,if'at all
       practical. There being no exact preoedent by aourt
       decision to the knowledge or either the chairman
       OF I, it appears very Important that the former
       have the benefit of an opinion from you or gour
       staff In order th&t a generally satisfactoryaction
       on his part may performed.
            1,
             . . .."
Honorable Homer L. Roes, page 2

            We further set forth the applicationin question as
disclosed   by your enoloaed brlefr
                                    "R. L. Templeton
                                    WellIngton,Texan
      *To thb:&halrmanof the Damooratla Rxecutlve
      Committee In and f'orWheeler County; Texast'
      "Dear Slrt
             "I hereby make applloatlonto have my name
     placed on the ballot to be used at the Democratia
     Primary    for the seleotian of Democratlonominees
     for State amd CeumtJreffioas at the election to be
     held throughout the State on July 22nd, 1944 as a
     candidate bar the offlee of'State Representative
     fer the 122nd RepresentativeMstrlot of Texas,
     aempoaed of Uelllmgsworth,Wheeler, Gray and Donleg
     Counties.
           "In connection therewith I hereby enalose the
      sum 6f $1.00, flllng fee.
           "I am twenty-fouryear6 of age and was born
      In Wellington,ColllngsworthCounty, Texas, where
      I have resided and had my oltlxenshipall of my
      life. I am a Democrat and pledge avself to sup-
      port the nominees of the Demcbaratla
                                         Primary.
                              "Respeotisllly
                                           submitted,
                              R. L. Templeton (In writing)
                              (signature)
                              R. L. Templgton (typed)
                              Poet office address;
                              Wellington, Texas."
          Articles 3111 and 3112, Vernon's Annotated Civil
Statatee, respectfaillyprovides
           "The request tarhave the name of any person
      affillatlngwith any party plaoed on the official
      ballot for a genera3 primary as a oandidkt&?f'dr;
      the nomination of'suoh pafty for any State offiae
      shall be governed by the following:
           “1.  Suoh request shall be In writing signed
      and duly acknowledgedby the person deslrlng swoh
      notilnation,or by twe)nty-i'lve
                                    qnaliiled voters.
      Zt shall state the ooanpation,oountg oi residence
Honorable Homer &. M~BB, paSe 3

     and post-officeaddress of m~h pereen, and if
     made by him shall aleo state his age.
          “2    Amy suoh request ehall be filed with the
     State &airman mot later than the first Wonday la
     Jume preeedlrg rlnahprinrry,    and shall be aoneidered
     filed if aent to suoh oh8lz!manat hia port-offloe
     addrem by reglateredmall from'uy point In thin
     State.
           ". . ..*  (mlphqeis aurs)
          "Amy peraom desiring his mame to’appear   on
     the offlalal balZi&tan a aandldate for the namlna-
     tlon for Chief JPrstlaeor Aeeoelate Juetiae of the
     Court of Clvll Appeals, or for RepresentativeIn
     Congress, of for,State Senator whem rruohSen*torlal,
     Bl&rlot lu oompelledof one or more than bne CountJt,
     or for Representative,or dlrtrlat judge or dle-
     trlat attorney In repreremtatlveor judlalal dle-
    ,:trlatracempoaed of one er more than me oounty,
     shall file with the ohalrman of the ereoutlve ooa-
     llttee'of the party for the dlstrlat, said request
     with referennoe to'8 damdldate~fora State aomlnatloa,
     or if there be no ohalrmam ef aueh dletrlat exeau-
     tlve oommlttee, then with the ohairman of eaah aounty
     composing euah dl6trlot, net later than the third
     Monday In Hay preoedlng the gemeral primary.     Suoh
     requests m&y llkewlre  be filed not later than eaid
     date by amy tuemty-five (25) qmallfied votere xesl-
     dent within suoh dirtriot, rlgned.andduly acknowl-
     edged. Immediatelyafter raid date e&oh euah dletrlct
     chairmawshall aertlfy   the namoe of all peracnlr for
     when emoh requestm,'have been filed to the oounty ahalr-
     man of each oompty oompoelng suah dirtriot. If eald
     name Is not aubmltted or filed within said time, same
     shall not be plaoed upon raid ballet." (Bhphaslamm)
          These ehaataentewere deelped to promote fair deal-
ing, good faith and prevent lnjuetloe,by demylng frarrdulent
or frlvoleus flllmge sf oandldateswhloh might be made solely
for the purpose of deaelvlng,theelectorateand without any
Intentionor hope on the part of the aamdldate of being ma-
cessful.  The Legislaturehas seen fit to lay down these
requialteaaB safeguards.
          Therefore,beferelany oamdldatemay submit hlmaelf
to the qualified voters of this State, he must aomply with
the prerequisiteseet forth In the Artlole 3111, eupra. SUCh
requirement5are mamdatery. See oases elted, 20 G.J. #1X3,
p. 115; 290,J.S. #114, p.,153, lndlaatlng that It Is 80 held
umlvereally.
Honorable Hcmer L. lioea,Rage 4

         And in HccCloinv. Betts,          et al.,   (Civ.App.   1936) 95
S. W. (2d) 1311, the aourt said:
          ‘We have aarefullJr6xulned relator’8 appli-
     cation to have hie name plannedon said ballot, a.S
     above stated, and find that It contains everg mat-
     ter required br law. The only arltlalar, a6 to
     It6 legal mffioleno~; that osuld be rimed 16 that
     relator did mat aokmGrle4ge hi8 request-erappllaa-
     tlon for hi8 nane tb be )la@ed 06 the ballot aa re-
     quired by Wbdlrlrl6n  1 of art1016 3111, B.S. 1925.
     3kt he did vsrlfy 6ame br swearing that~all,offhi
     faot6 stated in hi6 amUoatiun were true. lRe
     purpose of requiring that ruoh appl1eatlonbe aa-
     knouledged 16 to lnrrre t&e a99lloant~rgood faith,
     and purpeee In makiw the riqaest,  and a6 relator
     duly verified by oath thr osntermbrof his amlloa-
     tit% it wir ‘a iubrtmtlrl and rrffiolentoOipll-
     anoo with   the   mtatmte.”   (siii
          In oonrtmlng a rtatutory wo r d lr phra6e the otmrt
mag t&e Into mnrPrideratlon the meanly ot the 6ame or 818llar
language umed eleewhere In thr Act or in anether of similar
mature. See oa8e6 alted, 39 Tex, Jurlr. #108, p. 201.
          Artlole 3113, Vernmm~s A8iaotated
                                          dlvil Statutes,
re*Qi3,in part, an rdbw8:
          ‘(Anyperusn Qe6lriry Al8 name to appear on
     ths official ballot for the laseral primary, a6.a
     oandldate fer the noalnatlsn for any @ifice to be
     filled by the qualifleU voters of a’aounty or c’
     portion thereof, or for oounty ahairman, shall
     file with the aounty ohalnran of the county of his
     reeldenoe,not later than SatEzr&ay~before the third
     Monday in June preceding stpohprimary, a written
     r6quest for his name ta,be printed on 6lzehoffl-
     oial ballot UB a aandldate for the nminatlon or
     position named titerein, giving his ocawpation and
     mat-office addreee. nlvlnn street and number of
     his reaideme, if witGin a-aity or town, euoh re-



          And in Punahard, et al., v. Masterson, et al, 100
Tex. 479, 101 S.W. 204, the Supreme Court ealdr
          I,     Therefore,when an aaknowledgpaent
     is pre&iied, without dealarlng of what the ac-
     knowledgmentshall aonsiat, It is mea&Itthat the
     grantor In a deed must appear beiore a duly au-
     thorized sitleer and .state that he exeeuted th%
,     .




    Honorable Homer L. l4s66,page 5

                   . .    lThle werd “aokmowi*adge’ besides
            ZFiegal a&se in whlah It has fer a&turiea been
            used, has alraoa c~mmo~reanlng, umdersfaod by
            every one, which wmlf@rml~rralata6 to lsomething
            pact. It la a 6OnfesaiQnor aQml66ien   of 8ome
          ’ prIorMa&. I Reames v. Amber, 4 Leigh 557.
            . . .
             The personla authorized to take achnawledgmentsare
    emumerated~lnArtlole 6602, Vernon86 Annotated Civil Statutes.
              lkvlew of the foregoing, It followslthat %he ap-
    plloamt has nch cemp~&ed with the pmVf.6ien6 of Artlalea    3111
    and 3112, supra, In &at he ha6 not made the required     aaknewl-
    edgment or verlflaatiom~norha6 he made a Hmubatantialaom-
    plianoe” therewit&. Furthermore,the applleamt has not set
    ferth hle oooupatlenon the applloatlona6 raqulred by eald
    artlaler.
               In mar opinion,  therefore, the ohalkman of the
    ‘WheelerC@lantyDetieoratlo  Exeoutlve Committee does not have
     the right to sertlfy  the name a? the applloant'for 4 pla@e
     Is a oandldate for the &floe of State.~Representatl+e,   122nd
     Dlstrlot of Texir, 6n the ballot to be used In the Demoaratla
     Primary to be held om July 22, 194, In and for suoh ooumty.
                Trurtlng thlB ratlrf*otorl.lj
                                            amawern your Inquiry,
    we are
                                   Very truly yours,
                                A!i’TORNRYdEwIDRALOF TXXAS


                                       Fred C. Chandler
                                       Fred 0. Ohmdler
                                              A6616tamt

                                BY/s/ Hlton
                                      Baton N. Hyder, Jr.
                                            N. Ryder, Jr.
    EHlf:db
    APPRQVBD J-UN7, a944
                                        APPRQVBD OPINION COlUIUITTEE
    Qrover Sellers                      BY /s/ BWB
                                        CNAIRNAN”
    ATTORNRY
           QEWEBAL OF TEXAS